Title: To James Madison from William Charles Coles Claiborne, 25 June 1806
From: Claiborne, William Charles Coles
To: Madison, James



Sir
N O. June 25. 1806.

A few days since, an inhabitant of this Territory, a Spaniard by birth, was arraigned at the Bar of the Superior Court on a charge of murder; and upon his trial was acquitted.  This event is only worthy of notice in consequence of a question which arose in the course of the trial, and the decision made thereon.  The counsel for the prisoner demanded, in conformity to the principles of the Common Law, a Jury composed, in part of his Countrymen.  It was conceded that the Prisoner was an inhabitant of Louisiana at the period of the Cession to the US, and was still an inhabitant thereof; but in as much as he had not taken the oath of allegiance to the US, he was in fact an alien, and a subject of the King of Spain.
I am happy however to inform you that the demand was not acceded to by the Court; and altho’ the Judges did not give in detail their reasons for rejecting the claim of the Prisoner, yet it was understood to be the opinion of the Court, that all persons who resided here at the period of the Cession and did not withdraw from the Province with the Spanish or French authorities, could not otherwise be considered than Citizens of the US.
I rejoice at this decision since it has removed from my mind a cause of some inquietude.  Certain American Lawyers who are settled here, have doubted whether the people could be considered as American Citizens until they had taken the oath of allegiance to the US, nor could they be convicted of Treason should they enter the armies of a Power at War with the US.  I always thought this opinion erronious.  It seemed to me that the Allegiance of the Inhabitants of the ceded Territory to Spain and France having ceased, it (the allegiance) must of necessity attach to the Power that protected them; and I never considered the administering the oath as a necessary measure.  But since Lawyers of some eminence professed to entertain a contrary doctrine, I am happy to find my opinion supported by a decision of the superior Court.  I have the honor to be, Sir, very respectfully, Your obt. Servt.

William C. C. Claiborne

